DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2009/0306269) in view of Labauze et al. (US 2005/0148713).
Regarding claims 1, 2, 5 and 10, Ota teaches a composition for a tire with a tread for passenger cars (typically means studless) in which slippage on an ice road surface has to be controlled (i.e., a winter tire) (¶173) comprising 50 parts by weight of natural rubber (isoprene-based rubber), 50 parts by weight of a modified polybutadiene rubber with a cis content of 94 mol%, 10 parts by weight of carbon black, 50 parts by weight of silica, and a foaming agent (Example 6 in Table 1; ¶180).  The combined amount of natural rubber and polybutadiene rubber is 100% by mass of the rubber component.  
Ota does not teach that the rubber composition comprises from 0.1 to 50 parts by weight of the specific terpene-based resin.  However, Labauze et al. teaches a rubber composition for a tire tread that is for use on travelling on icy, snow-covered ground (¶2) that comprises natural see, US 2017/0361658, ¶68).  Ota and Labauze et al. are analogous art because they are from the same field of endeavor, namely that of tire treads useful in icy and snowy weather.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 5 to 35 parts by weight of the hydrocarbon resin, as taught Labauze et al., to the rubber composition, as taught by Ota, and would have been motivated to do so in order to help improve both the wear resistance and the grip performance on icy or snowy ground (¶7).
Regarding claims 3 and 4, these claims further define a component of the composition which is not required to present.
Regarding claim 6, Ota teaches that the polybutadiene is modified with a silane compound which is known to be a polar group interactive with silica (¶178, 179).
Regarding claim 7, Ota teaches using Nipsil AQ as the silica in the examples (Notes of Table 1).  Nipsil AQ has a nitrogen adsorption specific surface area of 200 m2/g (see, US 2020/0299489, ¶192).
Regarding claim 8, Ota does not teach that the rubber composition has an E* at 0° C of 3.0 to 8.0 and a difference between E* at -10° C and E* at 10° C of 7.0 or less.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance provided in the instant specification as to how to achieve this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. an E* at 0° C of 3.0 to 8.0 and a difference between E* at -10° C and E* at 10° C of 7.0 or less, would implicitly be achieved by resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 9, Ota teaches that the tread has long air bubbles formed within the rubber of preferably 10 to 500 µm (¶172).  Some of these would be on the surface.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 7, 8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 8, and 12 of copending Application No. 16/408,913 (the reference application) in view of Ota (US 2009/0306269).
Regarding claims 1 and 8, claims 1 and 7 of the reference application teach a pneumatic tire, comprising a tread, the tread comprising a rubber composition for tires comprising a rubber component comprising an isoprene-based rubber and polybutadiene rubber; silica; and a terpene-based resin having a softening point of 60 to 150° C, an alpha-pinene unit content of 65 to 100% by mass, a beta-pinene unit content of 0 to 35% by mass, and a limonene unit content of 10% by mass or lower, the rubber component comprising, based on 100% by mass thereof, 5 to 80% by mass of the isoprene-based rubber and 5 to 80% by mass of the polybutadiene rubber, with a combined amount of the isoprene-based rubber and the polybutadiene rubber of 60% by mass or more, the rubber composition comprising, per 100 parts by mass of the rubber component, 1 to 500 parts by mass of the silica and 0.1 to 100 parts by mass of the terpene-based resin, and wherein the rubber composition has an E* at 0° C of 3.0 to 8.0 and a difference between E* at -10° C and E* at 10° C of 10.0 or less.  The composition also comprises 0.1 to 50 parts by mass of carbon black per 100 parts by mass of the rubber component.
The reference application does not teach that the rubber composition comprises a foaming agent.  However, Ota teaches a rubber composition for tire treads comprising 50 parts by weight of natural rubber (isoprene-based rubber), 50 parts by weight of a modified polybutadiene rubber with a cis content of 94 mol%, 10 parts by weight of carbon black, 50 parts by weight of silica, and a foaming agent (Example 6 in Table 1; ¶180).  The reference application and Ota are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire treads comprising natural rubber and polybutadiene rubber.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add a foaming agent, as taught by Ota, to the rubber composition, as taught by the reference application, and would have been motivated to do so in order to provide long air bubbles which form micro drainage grooves and impart a water film-removing performance (¶138).
Regarding claim 2, claim 2 of the reference application teaches that the terpene-based resin is at least one selected from the group consisting of alpha-pinene homopolymers, terpene-based resins having an alpha-pinene unit content of 99% by mass or higher, and copolymers containing an alpha-pinene unit and a beta-pinene unit.
Regarding claim 5, claim 8 of the reference application teaches that the polybutadiene rubber has a cis content of 90% by mass or higher.
Regarding claim 7, claim 5 of the reference application teaches that the silica has a nitrogen adsorption specific surface area of 160 m2/g or more.
Regarding claim 10, claim 12 of the reference application teaches that the pneumatic tire is a studless winter tire.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, reference US 2018/0297406 to Yokoyama is considered applicable prior art until foreign priority is perfected by submitting an English language translation of the priority document.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767